                Case 2:19-cv-01942-RAJ Document 29 Filed 02/08/21 Page 1 of 2



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6                                      AT SEATTLE
7
     CHAD WAYNE HURN,
8                                                       No. 2:19-cv-01942-RAJ
                             Petitioner,
9        v.
10
     RONALD HAYNES,                                   ORDER GRANTING EXTENSION OF
11
                                                      TIME TO FILE OBJECTIONS TO
12                           Respondent.              REPORT AND RECOMMENDATION

13
14
15
              This matter comes before the Court on Petitioner’s motion for an extension of time
16
     to file objections to the Report & Recommendation (“R&R”). Dkt. # 28. The Honorable
17
     Mary Alice Theiler issued the R&R on January 25, 2021. Dkt. # 27. The R&R ordered
18
     the parties to file any objections to the R&R no later than twenty-one (21) days after the
19
     filing of the R&R. Id. at 44. On February 1, 2021, Petitioner Chad Wayne Hurn
20
     (“Petitioner”), proceeding pro se while incarcerated, moved the Court for an extension of
21
     90 days to respond to the R&R. Dkt. # 28 at 1. Petitioner points to the closure of the law
22
     library due to the COVID-19 pandemic, as well as his placement in a “COVID positive
23
     unit,” from which he is not allowed to leave, as justification for his request for additional
24
     time to respond to the 45-page R&R. Id. at 3.
25
              A court may, for good cause, extend the time by which an act must be done if a
26
     request is made before the original time expires. Fed. R. Civ. P. 6(b). According to
27
28   ORDER – 1
              Case 2:19-cv-01942-RAJ Document 29 Filed 02/08/21 Page 2 of 2




1    Local Rule 7(j), “[a] motion for relief from a deadline should, whenever possible, be filed
2    sufficiently in advance of the deadline to allow the court to rule on the motion prior to the
3    deadline,” unless the motion is based on a “true, unforeseen emergency.” Local Rules
4    W.D. Wash. LCR 7(j). Here, Petitioner provides good cause for an extension of time to
5    file his response based on his limited ability to access legal resources. He also filed his
6    request promptly, with sufficient time in advance of the deadline to allow the Court to
7    rule on the motion. The Court therefore GRANTS Petitioner’s motion for an extension
8    of time to 90 days from the date of this Order to file any objections to the Report and
9    Recommendation. Dkt. # 28.
10
            DATED this 8th day of February, 2021.
11
12
13
                                                       A
                                                       The Honorable Richard A. Jones
14
                                                       United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
